EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given in a telephone interview with William Paradice (Registration No. 38,990) on June 17, 2022. 

The claims had been amended as following:

(Currently Amended) A method of operating a mobile computing device, the method comprising:
concurrently running, on the mobile computing device, a multitude of distinct applications;
presenting a first application of the multitude of applications on the display screen while operating the mobile computing device in a full-screen mode;
placing a second application of the multitude of applications into a hibernation state, wherein the hibernating second application is representable by a second card containing 
transitioning, in response to a user input, operation of the mobile computing device from the a first card containing a view of a user interface of the first application, wherein while operating in the windowed mode, the method further comprises: 
displaying, on the display screen, the first card and the second card in a linear arrangement along an axis of the display screen;
moving, in response to a directional touch input provided by a user along the axis of the display screen, the first card and the second card across the display screen in the same direction as the directional touch input; and
detecting a tap input on the second card while the displayed first and second cards remain in the linear arrangement on the display screen; 
transitioning, in response to detecting the tap input on the second card, operation of the mobile computing device from the windowed mode to the full-screen mode so that the second application full display screen; and
reviving the second application from the hibernation state. 

2.	(Previously Presented)	The method of claim 1, wherein: 
placing the second application into the hibernation state comprises:
storing, in a storage device of the mobile computing device, state information for the second application; and
reviving the second application comprises:
retrieving the state information for the second application from the storage device; and
restoring the second application based on the retrieved state information.

3.	(Previously Presented)	The method of claim 2, wherein the second application is restored based on the retrieved state information to the second application’s state at the time the second application was placed into the hibernation state.

4.	(Previously Presented)	The method of claim 2, wherein the storage device comprises flash memory.

5.	(Previously Presented)	The method of claim 2, wherein the state information for the second application is stored in the storage device in response to being placed in the hibernation state.

6.	(Canceled)	  

7.	(Canceled)	

8.	(Previously Presented)	The method of claim 1, further comprising:
maintaining the second application in the hibernation state while moving the first and second cards across the display screen.

9.	(Previously Presented)	The method of claim 1, wherein while operating in the windowed mode, the method further comprises:
closing the second application based on the user dragging the second card out of the linear arrangement along the axis of the display screen.

10.	(Previously Presented)	The method of claim 1, wherein the second application is placed into the hibernation state after not being used for a period of time.

11.	(Previously Presented)	The method of claim 1, wherein the second application is placed into the hibernation state in response to launching another application.

12.	(Previously Presented)	The method of claim 1, wherein the second application is placed into the hibernation state in response to a low-memory condition of the mobile computing device.

	13. 	(Previously Presented)	The method of claim 1, wherein the second card indicates the hibernation state of the second application with a distinctive visual characteristic or effect.

14.	(Previously Presented)	The method of claim 1, wherein the second application is placed into the hibernation state based on at least one of a user preference, an amount of processing resources consumed by the running applications, or a limit on the number of applications concurrently running on the mobile computing device.

15.  	(Previously Presented)	The method of claim 1, wherein the second card indicates the hibernation state of the second application with a distinctive visual characteristic or effect.

16.  	(Previously Presented)	The method of claim 1, wherein the second application is revived in response to detecting the tap input on the second card.


17.  	(Previously Presented)	The method of claim 1, wherein the second application is revived irrespective of a position of the second card in the windowed mode.

18.  	(Previously Presented)	The method of claim 1, wherein transitioning the operation of the mobile computing device from the windowed mode to the full-screen mode further comprises enlarging the static snapshot of the user interface of the second application to substantially occupy the display screen.

19.  	(Previously Presented)	The method of claim 18, further comprising replacing the enlarged static snapshot of the user interface of the second application with a live user interface of the second application.

20.  	(Previously Presented)	The method of claim 1, wherein the static snapshot of the user interface of the second application is taken in response to placing the second application in the hibernation state.

21. 	(Currently Amended)	A mobile computing device, comprising:
a touch-sensitive display screen;
a processor coupled to the touch-sensitive display screen; and
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the mobile computing device to:
present a first application of the multitude of applications on the display screen while operating the mobile computing device in a full-screen mode;
place a second application of the multitude of applications into a hibernation state, wherein the hibernating second application is representable by a second card containing 
transition, in response to a user input, operation of the mobile computing device from the full-screen mode to a windowed mode during which the first application is scaled to occupy a lesser portion of the display screen and represented on the display screen by a first card containing a view of a user interface of the first application, wherein while operating in the windowed mode, execution of the instructions further causes the mobile computing device to: 
display, on the display screen, the first card and the second card in a linear arrangement along an axis of the display screen;
move, in response to a directional touch input provided by a user along the axis of the display screen, the first card and the second card across the display screen in the same direction as the directional touch input; and
detect a tap input on the second card while the displayed first and second cards remain in the linear arrangement on the display screen; 
transition, in response to detecting the tap input on the second card, operation of the mobile computing device from the windowed mode to the full-screen mode so that the second application full display screen; and
revive the second application from the hibernation state.

22.	(Previously Presented)	The mobile computing device of claim 21, wherein: 
placing the second application into the hibernation state comprises:
storing, in a storage device of the mobile computing device, state information for the second application; and
reviving the second application comprises:
retrieving the state information for the second application from the storage device; and
restoring the second application based on the retrieved state information.

23.	(Previously Presented)	The mobile computing device of claim 22, wherein the second application is restored based on the retrieved state information to the second application’s state at the time the second application was placed into the hibernation state.

24.	(Previously Presented)	The mobile computing device of claim 22, wherein the storage device comprises flash memory.

25.	(Previously Presented)	The mobile computing device of claim 22, wherein the state information for the second application is stored in the storage device in response to being placed in the hibernation state.

26.	(Previously Presented)	The mobile computing device of claim 21, wherein execution of the instructions further causes the mobile computing device to:
maintain the second application in the hibernation state while moving the first and second cards across the display screen.

27.	(Previously Presented)	The mobile computing device of claim 21, wherein while operating in the windowed mode, execution of the instructions further causes the mobile computing device to:
close the second application based on the user dragging the second card out of the linear arrangement along the axis of the display screen.

28.	(Previously Presented)	The mobile computing device of claim 21, wherein the second application is placed into the hibernation state after not being used for a period of time.

29.	(Previously Presented)	The mobile computing device of claim 21, wherein the second application is placed into the hibernation state in response to launching another application.

30.	(Previously Presented)	The mobile computing device of claim 21, wherein the second application is placed into the hibernation state in response to a low-memory condition of the mobile computing device.

31.	(Previously Presented)	The mobile computing device of claim 21, wherein the second application is placed into the hibernation state based on at least one of a user preference, an amount of processing resources consumed by the running applications, or a limit on the number of applications concurrently running on the mobile computing device.

32. 	(Previously Presented)	The mobile computing device of claim 21, wherein the second card indicates the hibernation state of the second application with a distinctive visual characteristic or effect.

33.  	(Previously Presented)	The mobile computing device of claim 21, wherein the second application is revived in response to detecting the tap input on the second card.

34.  	(Previously Presented)	The mobile computing device of claim 21, wherein the second application is revived irrespective of a position of the second card in the windowed mode.

35.  	(Previously Presented)	The mobile computing device of claim 21, wherein transitioning the operation of the mobile computing device from the windowed mode to the full-screen mode further comprises enlarging the static snapshot of the user interface of the second application to substantially occupy the display screen.

36.  	(Previously Presented)	The mobile computing device of claim 35, wherein execution of the instructions further causes the mobile computing device to replace the enlarged static snapshot of the user interface of the second application with a live user interface of the second application.

37.  	(Previously Presented)	The mobile computing device of claim 21, wherein the static snapshot of the user interface of the second application is taken in response to placing the second application in the hibernation state.



The following is an examiner’s statement of reasons for allowance:

The prior arts of recorded when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, and 21 when taken in the context of the claims as a whole, especially the concept of transitioning, in response to a user input, operation of the mobile computing device from the full-screen mode to a windowed mode during which the first application is scaled to occupy a lesser portion of the display screen and represented by a first card containing a view of a user interface of the first application, wherein while operating in the windowed mode, the method further comprises: displaying, on the display screen, the first card and the second card in a linear arrangement along an axis of the display screen; moving, in response to a directional touch input provided by a user along the axis of the display screen, the first card and the second card across the display screen in the same direction as the directional touch input; and detecting a tap input on the second card while the displayed first and second cards remain in the linear arrangement on the display screen; transitioning, in response to detecting the tap input on the second card, operation of the mobile computing device from the windowed mode to the full-screen mode so that the second application occupies the full display screen; and reviving the second application from the hibernation state.
At best the prior arts of record, specifically, At best the prior arts of record, specifically, Hackborn et al. (US 20090113444 A1) teaches a computer implemented method for concurrently running, on the mobile computing device, a multitude of distinct applications each representable on a display screen of the mobile computing device by a corresponding card containing a user interface for the corresponding application, and reviving the first application in response to the user’s input on the corresponding card of the first application (see Abstract, Fig. 1, paragraph [0023], paragraph [0031], paragraph [0041]). Brown et al. (US 20100146449 A1) teaches a method of transitioning, in response to a user input, operation of the mobile computing device from a full-screen mode to a windowed mode, wherein while operating in the windowed mode, and displaying, on the display screen, the cards in a linear arrangement along an axis of the display screen (see Abstract, Fig. 8, paragraph [0047], paragraph [0098]). Christie et al. (US 20090177981 A1) teaches moving, in response to a directional touch input provided by a user along an axis of the display screen, the cards across the display screen in the same direction as the directional touch input (paragraph [0209]).
Smuga (US 20100146449 A1) teaches a task switching application interface wherein the user can select a task by selecting a thumbnail corresponding to a task thumbnail in the task list, and scroll the task list (see Abstract, Fig. 10, paragraph [0071] - [0072]).

In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, and 21 as a whole.

Thus, claims 1, and 21 are allowed over the prior arts of record. Dependent claims 2-5, 8-20, and 22-37 are also allowable due to its dependency of independent claims 1, and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Q.W./

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143